Citation Nr: 1750778	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-15 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active military service from June 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

For administrative clarity, the Board notes that it remanded five service connection claims for additional development in May 2016.  Of these five claims, VA subsequently granted four of these.  Because these were full grants of the benefits sought, these claims are no longer on appeal.  

One of the four aforementioned granted claims - tinnitus - will be discussed below because it impacts the hearing loss claim.  


FINDING OF FACT

Service caused the Veteran's bilateral hearing loss.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The United States Court of Appeals for the Federal Circuit has held that a three-element test must be satisfied in order to establish entitlement to service connection.  Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b).  

Because the Veteran has been diagnosed with bilateral sensorineural hearing loss, and bilateral sensorineural hearing loss is an organic disease of the nervous system under section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service. 

Bilateral Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Veteran has hearing loss for VA purposes, so the first prong of service connection is met.  

As for the second prong, the Board notes that the Veteran served as a power plant technician.  In such a position, the Veteran was likely exposed to acoustic trauma.  38 U.S.C.A.§ 1154(a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).  Thus, he has satisfied the second prong of service connection.  

As for the third prong, VA examined the Veteran in May 2013 for both the hearing loss and tinnitus claims.  The examiner found that the Veteran's hearing loss was less likely than not due to his in-service noise exposure because a) he had no shift in hearing and b) his post-service noise exposure was more likely responsible for the current hearing problems.  The examiner also found that tinnitus was at least as likely as not a symptom of the Veteran's hearing loss.  VA, on the basis of this opinion, denied service connection for hearing loss.  Accordingly, it also denied service connection for tinnitus despite the positive nexus opinion.

The Board found the May 2013 opinion inadequate, and it remanded for an addendum opinion.  The examiner addressed the questions the Board posed in October 2016, again finding that the Veteran's hearing loss was less likely than not due to his in-service noise exposure.  Notwithstanding this, VA subsequently service connected the Veteran's tinnitus in March 2017.  Because the examiner found that tinnitus was secondary to the Veteran's hearing loss - and critically, not the result of in-service acoustic trauma - logic dictates that service connection for hearing loss is also merited.  That is, service connection for tinnitus is predicated on service connection for hearing loss to comply with 38 C.F.R. § 3.310.  It is clear that VA found that hearing loss must have existed during active service or be related to in-service noise exposure.  

The Board could order further medical inquiry to develop the claim, but it would not materially assist it in its determination and judicial economy dictates otherwise.  Given VA's grant of service connection for tinnitus, the Board will expressly do what VA has already implicitly done - grant service connection for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


